                                                                                           Case 5:18-cv-01397-LHK Document 36 Filed 05/01/19 Page 1 of 5



                                                                                   1 BAUTE CROCHETIERE HARTLEY & VELKEI LLP

                                                                                   2
                                                                                       MARK D. BAUTE (State Bar No. 127329)
                                                                                       mbaute@bautelaw.com
                                                                                   3   BRYAN D. ROTH (State Bar No. 299906)
                                                                                   4
                                                                                       broth@bautelaw.com
                                                                                       777 South Figueroa Street, Suite 3800
                                                                                   5   Los Angeles, California 90017
                                                                                   6   Telephone: (213) 630-5000
                                                                                       Facsimile: (213) 683-1225
                                                                                   7

                                                                                   8 Attorneys for Defendant
                                                                                       JARRYD HAYNE
                                                                                   9

                                                                                  10
     LLP




                                                                                                                UNITED STATES DISTRICT COURT
BAUTE CROCHETIERE HARTLEY & VELKEI




                                                                                  11
                                                                                                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
                                     Tel : (213) 630-5000 • Fax: (213) 683-1225




                                                                                  12
                                        777 South Figueroa Street, Suite 3800




                                                                                       J.V.,                                       Case No.: 18-CV-01397-NC
                                                Los Angeles, CA 90017




                                                                                  13
                                                                                                                                   Complaint Filed: December 19, 2017
                                                                                  14                   Plaintiff,
                                                                                  15                                               STIPULATION AND ORDER FOR
                                                                                                  v.                               A LIMITED CONTINUANCE OF
                                                                                  16                                               THE DISCOVERY CUTOFF
                                                                                       JARRYD HAYNE,
                                                                                  17

                                                                                  18                   Defendant.                  Judge:    Hon. Lucy H. Koh
                                                                                  19
                                                                                                                                   Place:    Courtroom 8

                                                                                  20

                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28

                                                                                       285536.1                                                     Case No.: 18-CV-01397-NC
                                                                                            STIPULATION AND ORDER FOR A LIMITED CONTINUANCE OF THE DISCOVERY CUTOFF
                                                                                           Case 5:18-cv-01397-LHK Document 36 Filed 05/01/19 Page 2 of 5



                                                                                   1              This Stipulation is entered into by and between Plaintiff J.V. (“Plaintiff” or
                                                                                   2 “J.V.”) and Defendant Jarryd Hayne (“Defendant” or “Mr. Hayne”) (collectively, “the

                                                                                   3 Parties”), and is based on the following facts.

                                                                                   4                                           RECITALS
                                                                                   5              WHEREAS, per the Court’s June 7, 2018 Case Management Order the lay
                                                                                   6 discovery cutoff date in this matter is May 15, 2019.

                                                                                   7              WHEREAS, the Parties are currently in settlement talks and may be close to
                                                                                   8 achieving a resolution of the entire matter.

                                                                                   9              WHEREAS, the Parties still have two items of significant remaining lay
                                                                                  10 discovery to complete: 1) the psychological independent medical examination (“IME”)
     LLP
BAUTE CROCHETIERE HARTLEY & VELKEI




                                                                                  11 of Plaintiff, and 2) the deposition of the Defendant.
                                     Tel : (213) 630-5000 • Fax: (213) 683-1225




                                                                                  12              WHEREAS, the Parties have separately signed a stipulation regarding the details
                                        777 South Figueroa Street, Suite 3800
                                                Los Angeles, CA 90017




                                                                                  13 and scope of the IME which is currently scheduled to be conducted on May 3, 2019.

                                                                                  14 Due to a family emergency (a death in the family), Plaintiff's counsel needed to cancel

                                                                                  15 and delay the deposition of Mr. Hayne.

                                                                                  16              WHEREAS, the Parties have discussed and agreed that a brief and limited
                                                                                  17 continuance of the discovery cutoff, from May 15, 2019 to June 25, 2019, will 1) allow

                                                                                  18 the parties to resolve the discovery issues surrounding Mr. Hayne’s deposition, 2)

                                                                                  19 reduce the overall litigation costs by delaying the IME by a few weeks and only having

                                                                                  20 it occur if necessary, and 3) allow the Parties to focus on a settlement of the case.

                                                                                  21 Expert disclosures will be modified accordingly as provided in the order attached. All

                                                                                  22 other case related deadlines will remain intact, per the Case Management Order.

                                                                                  23              WHEREAS, there is a Further Status Conference set for May 8, 2019. The
                                                                                  24 Parties jointly request that if the Court is so inclined to grant their joint request for a

                                                                                  25 brief and limited continuance of the fact discovery cut off as well as expert disclosures,

                                                                                  26 that the Court also continue the Further Status Conference by approximately 30-40

                                                                                  27 days. The parties do not believe this extension will affect the Court’s scheduling of

                                                                                  28 motions and trial.

                                                                                       285536.1                                 2                        Case No. BC 592605
                                                                                            STIPULATION AND ORDER FOR A LIMITED CONTINUANCE OF THE DISCOVERY CUTOFF
                                                                                           Case 5:18-cv-01397-LHK Document 36 Filed 05/01/19 Page 3 of 5



                                                                                   1                                      STIPULATION
                                                                                   2              THEREFORE, the Parties hereby stipulate to and agree to be bound by the
                                                                                   3 Recitals set forth above.

                                                                                   4 DATED: May 1, 2019                     HUTCHINSON BLACK & COOK LLP
                                                                                   5
                                                                                                                            LIBERTY LAW OFFICE

                                                                                   6
                                                                                                                            By:         /s/ John Clune
                                                                                   7
                                                                                                                                  JOHN CLUNE
                                                                                   8                                              MICHA STAR LIBERTY
                                                                                   9                                              Attorneys for Plaintiff J.V.

                                                                                  10
     LLP




                                                                                       DATED: May 1, 2019                   BAUTE CROCHETIERE HARTLEY &
BAUTE CROCHETIERE HARTLEY & VELKEI




                                                                                  11                                        VELKEI LLP
                                     Tel : (213) 630-5000 • Fax: (213) 683-1225




                                                                                  12
                                        777 South Figueroa Street, Suite 3800
                                                Los Angeles, CA 90017




                                                                                  13                                        By:         /s/ Mark D. Baute
                                                                                  14                                              MARK D. BAUTE
                                                                                                                                  BRYAN D. ROTH
                                                                                  15                                              Attorneys for Defendant JARRYD HAYNE
                                                                                  16

                                                                                  17

                                                                                  18

                                                                                  19

                                                                                  20

                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28

                                                                                       285536.1                                 3                        Case No. BC 592605
                                                                                            STIPULATION AND ORDER FOR A LIMITED CONTINUANCE OF THE DISCOVERY CUTOFF
                                                                                           Case 5:18-cv-01397-LHK Document 36 Filed 05/01/19 Page 4 of 5



                                                                                   1                                             ORDER
                                                                                   2              Having considered the Parties’ Stipulation, and GOOD CAUSE APPEARING,
                                                                                   3 the Court ORDERS as follows:

                                                                                   4              1.   The fact discovery cutoff will be continued from May 15, 2019 to June 25,
                                                                                   5                   2019.
                                                                                   6              2.   Plaintiff’s expert disclosures will be due no later than July 16, 2019.
                                                                                   7              3.   Defendant’s expert disclosures will be due no later than August 15, 2019.
                                                                                   8              4.   Expert discovery shall be concluded no later than September 6, 2019.
                                                                                   9              5.   All other deadlines will remain intact per the Case Management Order.
                                                                                  10              6.   The May 8, 2019 Status Conference will be continued to June ____, 2019.
     LLP
BAUTE CROCHETIERE HARTLEY & VELKEI




                                                                                  11 The Parties will file a Joint Status Report no later than June ____, 2019.
                                     Tel : (213) 630-5000 • Fax: (213) 683-1225




                                                                                  12              IT IS SO ORDERED.
                                        777 South Figueroa Street, Suite 3800
                                                Los Angeles, CA 90017




                                                                                  13

                                                                                  14 DATED: ________________                  ______________________________________
                                                                                  15
                                                                                                                                       Honorable Lucy H. Koh
                                                                                                                              UNITED STATES DISTRICT COURT JUDGE
                                                                                  16

                                                                                  17

                                                                                  18

                                                                                  19

                                                                                  20

                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28

                                                                                       285536.1                                 4                        Case No. BC 592605
                                                                                            STIPULATION AND ORDER FOR A LIMITED CONTINUANCE OF THE DISCOVERY CUTOFF
                                                                                           Case 5:18-cv-01397-LHK Document 36 Filed 05/01/19 Page 5 of 5



                                                                                   1                                  CERTIFICATE OF SERVICE
                                                                                   2              I, Bryan D. Roth, an attorney for Defendant , hereby certify that on this 1st day
                                                                                   3 of May, 2019, a copy of the foregoing STIPULATION AND ORDER FOR A

                                                                                   4 LIMITED CONTINUANCE OF THE DISCOVERY CUTOFF was served via U.S.

                                                                                   5 Mail and email, on the following:

                                                                                   6         Micha S. Liberty, Esq.                              Attorneys for Plaintiff
                                                                                   7
                                                                                             LIBERTY LAW OFFICE                                  J.V.
                                                                                             1970 Broadway, Suite 700
                                                                                   8         Oakland, California 94612
                                                                                   9
                                                                                             Telephone: (510) 645-1000
                                                                                             Facsimile: (888) 645-2008
                                                                                  10         Email: team@libertylaw.com;
     LLP




                                                                                             micha@libertylaw.com
BAUTE CROCHETIERE HARTLEY & VELKEI




                                                                                  11
                                     Tel : (213) 630-5000 • Fax: (213) 683-1225




                                                                                  12
                                        777 South Figueroa Street, Suite 3800




                                                                                             John C. Clune, Esq.                                 Attorneys for Plaintiff
                                                Los Angeles, CA 90017




                                                                                  13
                                                                                             HUTCHINSON, BLACK & COOK LLC                        J.V.
                                                                                  14         921 Walnut Street, Suite 200
                                                                                             Boulder, Colorado 80302
                                                                                  15
                                                                                             Telephone: (303) 442-6514
                                                                                  16         Facsimile: (303) 442-6593
                                                                                             Email: clune@hbcboulder.com
                                                                                  17

                                                                                  18

                                                                                  19

                                                                                  20                                              By: /s/ Bryan D. Roth
                                                                                                                                      BRYAN D. ROTH
                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28

                                                                                       285536.1                                 5                    Case No. 18-CV-01397-NC
                                                                                            STIPULATION AND ORDER FOR A LIMITED CONTINUANCE OF THE DISCOVERY CUTOFF
